 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LASHONDA BAILEY, as guardian ad                  No. 1:19-cv-767-DAD-JLT
     litem to S.M.,
12
                       Plaintiff,
13                                                    ORDER ADOPTING FINDINGS AND
            v.                                        RECOMMENDATIONS
14
     STEVE HOLMES, et al.,                            (Doc. No. 6)
15
                       Defendant.
16

17

18          LaShonda Bailey, on behalf of her minor daughter, S.M., is proceeding pro se in this civil

19   rights action pursuant to 42 U.S.C. § 1981 and the Fourteenth Amendment. (Doc. No. 1.) The

20   matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and

21   Local Rule 302.

22          On July 29, 2019, the assigned magistrate judge issued findings and recommendations,

23   recommending that plaintiff’s action be dismissed without prejudice because plaintiff did not

24   respond to the court’s order requiring her to seek appointment of a guardian ad litem to prosecute

25   S.M.’s claims. (Doc. Nos. 4, 5, 6 (citing E.D. Cal. L. R. 202 and Fed. R. Civ. P. 17(c))). The

26   findings and recommendations were served on plaintiff and contained notice that objections

27   thereto were due within fourteen (14) days. (Doc. No. 6.) No objections have been filed and the

28   time in which to do so has now passed.
                                                     1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court conducted a de

 2   novo review of the case. Having carefully reviewed the file, the court finds the findings and

 3   recommendations are supported by the record and proper analysis.

 4          Accordingly,

 5          1. The findings and recommendations filed on July 29, 2019 (Doc. No. 6) are adopted in

 6               full;

 7          2. This action is dismissed without prejudice; and

 8          3. The Clerk of Court is directed to close this action.

 9   IT IS SO ORDERED.
10
        Dated:      October 2, 2019
11                                                       UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
